Order reversed, with ten dollars costs and disbursements, and motion denied, with ten dollars costs. Per curiam: We do not deem it necessary to lay down any general rule with reference to granting of bills of particulars requiring the defendant to specify the particular acts of plaintiff’s contributory negligence. Each case should be determined upon its own peculiar circumstances. We are of the opinion that under the facts and circumstances of this case the order should not have been granted. (See Nealon v. South Buffalo Railway Co., 155 App. Div. 880.) All concurred.